Per Curiam.
We are unanimously of the opinion that the filing of the Us pendens created no new incumbrance upon the property, and that the commencement of the foreclosure action was a mere incident of the incumbrance, subject to which the plaintiff took the title. We also think the payment of costs was a voluntary payment on the part of the plaintiff in this action, and is not recoverable under the covenants of her deed. There should therefore be a reversal of the judgment, and a new trial ordered, with costs to the appellant to abide the event.